ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-205, concluding that WILLIAM S. WOLF-SON of FLEMINGTON, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as a lawyer);
And WILLIAM S. WOLFSON having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that a six-month suspension is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that WILLIAM S. WOLFSON is suspended from the practice of law for a period of six months and until the further Order of the Court, effective March 20, 2004; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.